DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 22 June 2022.
Claims 1, 3, 4, 6-9, and 11 have been amended.
The 101 rejections for claims 1-4, 6-9, and 11 have been overcome by amendments.
The 112b rejections for claims 7, 8, and 9 have been overcome by amendments.
Claims 1-4, 6-9, and 11 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.2

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 October 2022 was filed after the mailing date of the Final Office Action on 22 June 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant's arguments filed 19 August 2022 with respect to the 112b rejections have been fully considered but they are not persuasive.

With respect to the claims, the Applicant has argued on page 8 of their response, “The Applicant respectfully submits that the amendments should obviate any perceived ambiguity. Therefore, withdrawal of the 112 rejection is respectfully requested.” The Examiner respectfully disagrees with the Applicant’s interpretation of the bounds and clarity of the claimed invention.  The Examiner notes that the Applicant has merely referred to their amendments with the conclusory statement that their amendments overcome the previous rejections, however an analysis of the claims determines that this is not the case for all of the previous rejections.  Notably, while claims 7, 8, and 9 have been amended to overcome their previous deficiencies, claims 3, 4, and 6 have failed to be amended to address the identified deficiencies.  As such, the Applicant’s argument is deemed not persuasive, and the Examiner maintains that this rejection is proper.




Applicant’s arguments, see pages 8 and 9, filed 19 August 2022, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-4, 6-9, and 11 has been withdrawn. 

Applicant’s arguments with respect to claims 1 and 9 with regards to the transmission of a key to a key electronic control unit, which communicates with a body electronic control unit to unlock or lock a door have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 3, the Applicant claims, “wherein the information processing device is further programmed to decides an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in an order of the delivery to be earlier when the vehicle is in a predetermined geographical area in which the position designated by the user is located; decides the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicle in the order of the delivery to be later when the vehicle is not in the predetermined geographical area.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has made claim 3 dependent on claim 1, however claim 3 seems to contradict claim 1.  In particular, claim 1 states, “wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to cabins of the plurality of the vehicles in an order of the delivery to be earlier when the vehicle is moving toward the position designated by the user, and decide the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be later when the vehicle is not moving toward the position designated by the user.”  As shown here, claim 1 states that the ordinal position is earlier when the vehicle is moving toward the position designated by the user, and later when the vehicle is not moving toward the position designated by the user; while claim 3, which depends on claim 1, states that the ordinal position is earlier when the vehicle is in a geographic area, and later if it is not in the geographic area.  It remains unclear how these rules would interact with each other (e.g. a vehicle moving toward the designated position would have their ordinal position earlier, but how would this change if they were or were not in a geographic area?); or if they would be replaced with the other rule (e.g. use claim 3’s rules for determining the ordinal position instead of claim 1’s rules).  For the purpose of examination, the Examiner will interpret the changing of the ordinal position to be cumulative, that is, claim 1 may move the position to an earlier position when the vehicle is moving towards the destination, and then the position is moved to a later position afterwards if the vehicle is in the predetermined geographical area.  

With respect to claim 4, the Applicant claims, “wherein the information processing device is further programmed to decides an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in an order of the delivery to be earlier when the vehicle is at the position designated by the user; decides the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicle in the order of the delivery to be later when the vehicle is not at the position designated by the user.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has made claim 4 dependent on claim 1, however claim 4 seems to contradict claim 1.  In particular, claim 1 states, “wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to cabins of the plurality of the vehicles in an order of the delivery to be earlier when the vehicle is moving toward the position designated by the user, and decide the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be later when the vehicle is not moving toward the position designated by the user.”  As shown here, claim 1 states that the ordinal position is earlier when the vehicle is moving toward the position designated by the user, and later when the vehicle is not moving toward the position designated by the user; while claim 4, which depends on claim 1, states that the ordinal position is earlier when the vehicle is at a position designated by the user, and later if it is not at a position designated by the user.  It remains unclear how these rules would interact with each other (e.g. how can a vehicle be moving, as per claim 1, but not moving as per claim 4); or if they would be replaced with the other rule (e.g. use claim 4’s rules for determining the ordinal position instead of claim 1’s rules).  For the purpose of examination, the Examiner will interpret the changing of the ordinal position to be cumulative, that is, claim 1 may move the position to an earlier position when the vehicle is moving towards the destination, and then the ordinal position is moved again based on whether the vehicle is at a position designated by a user or not.  The Examiner notes that if the Applicant wish for these rules to not be cumulative, the issue of clarity would remain, as a vehicle never be at a position designated by a user, per claim 1, and thus claim 4’s embodiment that has this condition would not be possible and therefore would be indefinite.

With respect to claim 6, the Applicant claims, “wherein the information processing device is further programmed to decides an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in an order of the delivery to be earlier while the vehicle is stopped at the position designated by the user; decides the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicle in the order of the delivery to be later when the vehicle is moving away from the position designated by the user.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has made claim 6 dependent on claim 1, however claim 6 seems to contradict claim 1.  In particular, claim 1 states, “wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to cabins of the plurality of the vehicles in an order of the delivery to be earlier when the vehicle is moving toward the position designated by the user, and decide the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be later when the vehicle is not moving toward the position designated by the user.”  As shown here, claim 1 states that the ordinal position is earlier when the vehicle is moving toward the position designated by the user, and later when the vehicle is not moving toward the position designated by the user; while claim 6, which depends on claim 1, states that the ordinal position is earlier when the vehicle is stopped, and later if it is moving.  Notably, the condition of a vehicle being moving, in claim 6, would mean that the ordinal position is both being moved earlier (if the moving is towards destination) and also later, as it is moving.  It remains unclear as to when the rules of claim 6 would apply, and when the rules of claim 1 would apply; as these rules contradict each other when the vehicle is moving towards a destination.  For the purpose of examination, the Examiner will interpret claim 6 to be optional.  Claim 7 depends upon claim 6, and therefore is rejected for inheriting its deficiencies.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia et al. (US 2020/0074396 A1) (hereinafter Boccuccia), in view of Knapp et al. (US 2015/0269521 A1) (hereinafter Knapp), in view of Oz et al. (US 2016/0096508 A1) (hereinafter Oz), in view of Oz et al. (US 2018/0240067 A1) (hereinafter Oz067), in view of Gillen et al. (US 2015/0242811 A1) (hereinafter Gillen), and further in view of Hendrickson (US 2018/0075404 A1) (hereinafter Hendrickson).
  
With respect to claims 1 and 9, Boccuccia teaches:
Decide a delivery order list of the luggage to the plurality of delivery destinations wherein the plurality of delivery destinations include at least one of the cabins of the plurality of the vehicles (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles).
Acquire position information of the plurality of the vehicles until the delivery to the plurality of the delivery destinations is completed (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles, and wherein the vehicles’ locations are determined and used for routing).
Decide an updated delivery order list of the luggage to the plurality of the delivery destinations including the cabins of the plurality of the vehicles based on the acquired position information of the plurality of the vehicles (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles, wherein the vehicles’ locations are determined and used for routing, and wherein during a delivery, tracking a vehicles location and updating a route to accommodate for the new location or a new order of stops).
The deliverer performs the delivery services while receiving updated position information of the plurality of the vehicles so that the information processing device is capable of realizing efficient delivery work in the delivery services (See at least paragraphs 22-24, 27, 28, and 32-35 which describe  a deliverer performing delivers, wherein they receive updated location information of destination vehicles).

Boccuccia discloses all of the limitations of claims 1 and 9 as stated above.  Boccuccia does not explicitly disclose the following, however Knapp teaches:
Decide an updated delivery order list of the luggage to the plurality of the delivery destination; Transmit the updated delivery order list to a deliverer (See at least paragraphs 33, 35, 67-68, 77, 86, and 87 which describe a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp.  By actually informing a deliverer of an updated route by a management server, a delivery service will predictably be able to complete deliveries with changed destinations, while also allowing a server to determine the optimal route, thus not placing a burden on a driver.

The combination of Boccuccia and Knapp discloses all of the limitations of claims 1 and 9 as stated above.  Boccuccia and Knapp do not explicitly disclose the following, however Oz teaches:
Wherein the deliverer performs the delivery services while confirming the updated delivery order list so that the information processing device is capable of realizing efficient delivery work in the delivery services (See at least paragraphs 39 and 47-49 which describe a deliverer performing deliveries and confirming the deliveries to the server using GPS tags).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming the deliveries to the server using GPS tags of Oz.  By having a deliverer confirm deliveries when they are finished, a delivery service will predictably prevent fraud/theft, and allow all parties to know a transaction has been completed.

The combination of Boccuccia, Knapp, and Oz discloses all of the limitations of claims 1 and 9 as stated above.  Boccuccia, Knapp, and Oz do not explicitly disclose the following, however Oz067 teaches:
Distribute an authentication key for performing locking, unlocking or activating of doors or a trunk lid of the vehicle being used by the user; and wherein the authentication key for performing locking, unlocking or activating of doors or a trunk lid of the vehicle being used by the user is acquired wirelessly by the mobile terminal from the CPU (See at least paragraphs 26, 53, and 119 which describe a server wirelessly transmitting a key to deliverer device, wherein the key is used to unlock doors or a trunk of a vehicle that is receiving a delivery).
Wherein the CPU is configured to perform wireless exchange of control signals and information signals with the plurality of vehicles and a mobile terminal of the deliverer (See at least paragraphs 26, 53, and 119 which describe a delivery management server, wherein the server can communicate with the vehicles being delivered to, and the mobile device of the deliverer).
Wherein key units disposed in the cabins of the plurality of vehicles transmit the unlocking signal and the locking signal as RF radio waves to the respective locking, unlocking and activation devices of the plurality of vehicles according to the unlocking request and the locking request transmitted from the mobile terminal to unlock or lock the cabins (See at least paragraphs 24, 26, 33, 64, and 74 which describe a dongle or an onboard actuation module sending RF signals to a body control module, which authenticates the signals and locks or unlocks the vehicle).
Wherein the mobile terminal of the deliverer is caused to transmit an unlock or lock request including the authentication key and information designating unlocking or locking solely a door of the vehicle, if the mobile terminal of the deliverer is authenticated based on the authentication key delivered with the unlock or lock request, a key ECU is caused to transmit to a body ECU of the vehicle an unlock or lock signal, the body ECU of the vehicle is caused to output a control command to cause a door lock motor of the vehicle to solely unlock or lock the door of the vehicle, whereby improving security of the vehicle (See at least paragraphs 24, 26, 33, 64, 74, and 75 which describe a deliverer’s device transmitting an authentication code and request to unlock a door for delivery, wherein when the code is authenticated, a key control unit of a vehicle transmits a message to the body control module to unlock a door).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming the deliveries to the server using GPS tags of Oz, with the system and method of a server wirelessly transmitting a key to deliverer device, wherein the key is used to unlock doors or a trunk of a vehicle that is receiving a delivery, and wherein a dongle or an onboard actuation module sends RF signals to a body control module, which authenticates the signals and locks or unlocks the vehicle of Oz067.  By providing a deliverer device with an authentication key for a destination vehicle, a package delivery system will predictably provide security to the delivery system and prevent unwanted access, and will predictably be able to provide the deliverer the code regardless of their location.  

The combination of Boccuccia, Knapp, Oz, and Oz067 discloses all of the limitations of claims 1 and 9 as stated above.  Boccuccia, Knapp, Oz, and Oz067 do not explicitly disclose the following, however Gillen teaches:
Wherein the mobile terminal of the deliverer is caused to transmit to a key electronic control unit (ECU) of a vehicle of the plurality of vehicles an unlock or lock request including the authentication key, if the mobile terminal of the deliverer is authenticated by the key ECU based on the authentication key delivered with the unlock or lock request, the vehicle causes a door lock to unlock (See at least paragraphs 86 and 87 which describe a carrier delivering items to a recipient’s vehicle, wherein the carrier’s mobile terminal transmits an unlock keycode to vehicle, acting as the recipient’s fob, which when authenticated causes the door to unlock).
 It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming the deliveries to the server using GPS tags of Oz, with the system and method of a server wirelessly transmitting a key to deliverer device, wherein the key is used to unlock doors or a trunk of a vehicle that is receiving a delivery, and wherein a dongle or an onboard actuation module sends RF signals to a body control module, which authenticates the signals and locks or unlocks the vehicle of Oz067, with the system and method of a carrier delivering items to a recipient’s vehicle, wherein the carrier’s mobile terminal transmits an unlock keycode to vehicle, acting as the recipient’s fob, which when authenticated causes the door to unlock of Gillen.  By modifying the use of a server to transmit messages to the vehicle, and instead have a carrier terminal act directly with the vehicle, a network will reduce complexity, and would predictably increase the efficiency of unlocking vehicles, as additional parties could be excluded, while maintaining the same result.

The combination of Boccuccia, Knapp, Oz, Oz067, and Gillen discloses all of the limitations of claims 1 and 9 as stated above.  Boccuccia, Knapp, Oz, Oz067, and Gillen do not explicitly disclose the following, however Hendrickson teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to cabins of the plurality of the vehicles in an order of the delivery to be earlier when the vehicle is moving toward the position designated by the user, and decide the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be later when the vehicle is not moving toward the position designated by the user (See at least paragraphs 38, 42, 44, 52, and 81 which describe determining the order to produce and deliver items to customers in a queue, wherein if the user’s vehicle is moving towards the pickup site, then making the item ready for delivery in the queue or jumping the queue, and if the vehicle is moving away from the pickup site, then making the item not ready for delivery or directing another pickup site to make the item ready).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming the deliveries to the server using GPS tags of Oz, with the system and method of a server wirelessly transmitting a key to deliverer device, wherein the key is used to unlock doors or a trunk of a vehicle that is receiving a delivery of Oz067, with the system and method of a carrier delivering items to a recipient’s vehicle, wherein the carrier’s mobile terminal transmits an unlock keycode to vehicle, acting as the recipient’s fob, which when authenticated causes the door to unlock of Gillen, with the system and method of making an item ready for pickup based on the customer vehicles moving towards or away from the pickup site, wherein vehicles moving towards the site move up in in the queue of Hendrickson.  By creating a delivery order that moves deliveries up in the delivery queue when vehicles are moving towards the pickup/delivery site, a delivery service will predictably be able to reduce waiting by the customers, and thus make a more efficient and pleasurable delivery process.

With respect to claim 2, the combination of Boccuccia, Knapp, Oz, Oz067, Gillen, and Hendrickson discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processin0g device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in an order of the delivery based on a change in the position of the vehicle (See at least paragraphs 23, 25, 27-28, and 32-35 which describe deciding the optimal route for deliveries, wherein the route accounts for vehicles moving, and will bypass vehicles not in location, or deliver to them if they can meet the scheduling requirements).

With respect to claim 3, Boccuccia/Knapp/Oz/Oz067/Gillen/Hendrickson discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of vehicles in an order of the delivery to be earlier when the vehicle is in a predetermined geographical area in which the position designated by the user is located, and decides the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be later when the vehicle is not in the predetermined geographical area (See at least paragraphs 23, 25, 27-28, and 32-35 which describe deciding the optimal route for deliveries, wherein the route accounts for vehicles moving, and will bypass vehicles not in location, or deliver to them if they can meet the scheduling requirements).

With respect to claim 4, Boccuccia/Knapp/Oz/Oz067/Gillen/Hendrickson discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be earlier when the vehicle is at the position designated by the user, and decides the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be later when the vehicle is not at the position designated by the user (See at least paragraphs 23, 25, 27-28, and 32-35 which describe determining a route of deliveries based on the position of vehicles, wherein a vehicle stop is bypassed if the vehicle moves and is no longer capable of being delivered to within the schedule, and rescheduling the route for a later time).

With respect to claim 6, Boccuccia/Knapp/Oz/Oz067/Hendrickson discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be earlier while the vehicle is stopped at the position designated by the user, and decides the ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order of the delivery to be later when the vehicle is moving away from the position designated by the user (See at least paragraphs 23, 25, 27-28, and 32-35 which describe determining a route of deliveries based on the position of vehicles, wherein a vehicle stop is bypassed if the vehicle is moving and is no longer capable of being delivered to within the schedule, and rescheduling the route for a later time, or delivering to the vehicle when it is at the designated stop location).

With respect to claim 11, Boccuccia/Knapp/Oz/Oz067/Gillen/Hendrickson discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device receives an inquiry about a current position of the vehicle from the deliverer, the information processing device is configured to transmit the current position information of the vehicle to the deliverer (See at least paragraphs 22-24, 27, 28, and 32-35 which describe a deliverer performing deliveries, wherein the deliverer inquires the server for the current location of the destination vehicle).

With respect to claim 7, Boccuccia/Knapp/Oz/Oz067/Gillen/Hendrickson discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Boccuccia teaches:
Wherein the information processing device is further programmed to decide an ordinal position of the delivery of the luggage to the cabins of the plurality of the vehicles in the order (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles).

Boccuccia discloses all of the limitations of claim 7 as stated above.  Boccuccia does not explicitly disclose, however Hendrickson teaches:
Wherein when the vehicle is moving away from the position designated by the user, the delivery order decision unit decides the ordinal position of the delivery to the vehicle in the order of the delivery to be later as a vehicle speed of the vehicle increases (See at least paragraphs 38, 42, 44, 52, and 81 which describe determining the order to produce and deliver items to customers in a queue, wherein if the user’s vehicle is moving towards the pickup site, then making the item ready for delivery in the queue or jumping the queue, and if the vehicle is moving away from the pickup site, then making the item not ready for delivery or directing another pickup site to make the item ready, wherein the speed of the vehicle is monitored to adjust the placement in the delivery queue).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming the deliveries to the server using GPS tags of Oz, with the system and method of a server wirelessly transmitting a key to deliverer device, wherein the key is used to unlock doors or a trunk of a vehicle that is receiving a delivery of Oz067, with the system and method of a carrier delivering items to a recipient’s vehicle, wherein the carrier’s mobile terminal transmits an unlock keycode to vehicle, acting as the recipient’s fob, which when authenticated causes the door to unlock of Gillen, with the system and method of making an item ready for pickup based on the customer vehicles moving towards or away from the pickup site, wherein vehicles moving towards the site move up in in the queue, and wherein the speed of the vehicle is monitored to adjust the placement in the delivery queue of Hendrickson.  By creating a delivery order that moves deliveries up in the delivery queue when vehicles are moving towards the pickup/delivery site, a delivery service will predictably be able to reduce waiting by the customers, and thus make a more efficient and pleasurable delivery process.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boccuccia, Knapp, Oz, Oz067, Gillen, and Hendrickson as applied to claim 1 as stated above, and further in view of Stark et al. (US 2017/0017920 A1) (hereinafter Stark).

With respect to claim 8, Boccuccia/Knapp/Oz/Oz067/Gillen/Hendrickson discloses all of the limitations of claim 1 as stated above.  In addition, Boccuccia teaches:
Wherein: the plurality of delivery destinations of the luggage are cabins of the plurality of the vehicles different from one another (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles).
The information processing device is further programmed to decides the order of the delivery of the luggage to the plurality of delivery destinations based on the plurality of delivery destinations (See at least paragraphs 22-24, 27, 28, and 32-35 which describe determining a route for deliveries to multiple destinations, wherein the destinations include customer vehicles, and wherein the vehicles’ locations are determined and used for routing).

Boccuccia discloses all of the limitations of claim 8 as stated above.  Boccuccia does not explicitly disclose, however Stark teaches:
The information processing device is further programmed to calculate a priority score of the delivery order for each of the plurality of delivery destinations of the luggage based on the position information of the vehicle when the vehicle is moving toward the position designated by the user, or when the vehicle is not moving toward the position designated by the user, and decides the order of the delivery of the luggage to the plurality of delivery destinations based on the priority score for each of the plurality of delivery destinations (See at least paragraphs 29, 30, 35, 60, 61, 64, and 65 which describe planning a route for deliveries to multiple vehicles, wherein the vehicles location and expected location are tracked in order to form an initial route, and wherein if the vehicles are in an inaccessible area or have gone missing, then they are bypassed for later or the delivery is called off, and thus providing priority to vehicles in accessible areas over others in accessible areas).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining a delivery queue to user vehicles based on the vehicle position, and updating the delivery order based on new location information of Boccuccia, with the system and method of a server forming a transport route for a plurality of deliveries, wherein the route is updated once it is started by the deliverer, and wherein a server transmits the updated route to the deliverer of Knapp, with the system and method of a deliverer performing deliveries and confirming the deliveries to the server using GPS tags of Oz, with the system and method of a server wirelessly transmitting a key to deliverer device, wherein the key is used to unlock doors or a trunk of a vehicle that is receiving a delivery of Oz067, with the system and method of a carrier delivering items to a recipient’s vehicle, wherein the carrier’s mobile terminal transmits an unlock keycode to vehicle, acting as the recipient’s fob, which when authenticated causes the door to unlock of Gillen, with the system and method of making an item ready for pickup based on the customer vehicles moving towards or away from the pickup site, wherein vehicles moving towards the site move up in in the queue of Hendrickson, with the system and method of planning a route for deliveries to multiple vehicles, wherein the vehicles location and expected location are tracked in order to form an initial route, and wherein if the vehicles are in an inaccessible area or have gone missing, then they are bypassed for later or the delivery is called off, and thus providing priority to vehicles in accessible areas over others in accessible areas of Stark.  By planning a route for multiple deliveries, wherein destinations in accessible areas are given priority in the delivery order, a delivery service will predictably prevent a delay in service to subsequent customers, and thus increasing the efficiency of the delivery service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
10 October 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628